Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a photovoltaic system, comprising: a supporting structure; a plurality of bifacial PV modules arranged upright on the supporting structure; the supporting structure includes a plurality of posts which are configured to be secured on or in the ground, a plurality of cross-members secured to the posts, at least two of the cross-members connecting two adjacent posts to each other, and two of the posts and two of the cross-members define a substantially rectangular mounting area in which at least one PV module is arranged; plug-through openings are formed on the posts, with the plug-through openings each being configured to receive one said cross-member or an end thereof within the plug-through opening; and wherein the plug-through openings are formed such that the cross-members are pluggable into the respective plug-through opening at least as deep as a full width of the post forming the respective plug-through opening.
Although Araki et al. (JP 2002-076416 A) discloses a photovoltaic PV system (Figure 7) comprising: a supporting structure (Figure 7, #2-#3); a plurality of bifacial PV modules arranged upright on the supporting structure (Paragraph 0012-0013); the supporting structure includes a plurality of posts that are configured to be secured on or in the ground (Figure 7, #2); cross-members secured to the posts, said cross-members in each case connecting two adjacent posts to each other (Figure 7, #3), and in each case two of the posts and two of the cross-members define a substantially rectangular mounting area in which at least one PV module is arranged (See Annotated Araki et al. Figure 7, below), and plug-through openings are formed on the posts with the plug-through openings each being configured to receive one said cross-member or an end thereof within the plug-through opening (Paragraph 0032).
Annotated Araki et al. Figure 7

    PNG
    media_image1.png
    929
    618
    media_image1.png
    Greyscale


A skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic system as claimed in claim(s) 21-30 and 33-40 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 41, a skilled artisan would not have found it obvious to have a photovoltaic system, comprising: a supporting structure; a plurality of bifacial PV modules arranged upright on the supporting structure; the supporting structure includes a plurality of posts which are configured to be secured on or in the ground, cross-members secured to the posts, said cross-members in each case connecting two adjacent posts to each other, and in each case two of the posts and two of the cross-members define a substantially rectangular mounting area in which at least one PV module is arranged; separate holding elements are provided for securing the PV modules to the cross-members; and the holding elements each have a cross-sectional tapered portion, such that each said holding element is plugged to a plug-through opening, which is formed on one of the cross-members, such that a contact surface on the holding element lies flatly against the cross-member.
Although Araki et al. (JP 2002-076416 A) discloses a photovoltaic PV system (Figure 7) comprising: a supporting structure (Figure 7, #2-#3); a plurality of bifacial PV modules arranged upright on the supporting structure (Paragraph 0012-0013); the supporting structure includes a plurality of posts that are configured to be secured on or in the ground (Figure 7, #2); cross-members secured to the posts, said cross-members in each case connecting two adjacent posts to each other (Figure 7, #3), and in each case two of the posts and two of the cross-members define a substantially rectangular mounting area in which at least one PV module is arranged (See Annotated Araki et al. Figure 7, below), and plug-through openings are formed on the posts with the plug-through openings each being configured to receive one said cross-member or an end thereof within the plug-through opening (Paragraph 0032).
Annotated Araki et al. Figure 7

    PNG
    media_image1.png
    929
    618
    media_image1.png
    Greyscale


A skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic system as claimed in claim(s) 41 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726